DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10-16 and 24 are objected to because of the following informalities:  
Regarding claim 10, line 6: the limitation “a lateral edge” should be “the lateral edge” since it has been previously introduced.
Regarding claim 10, lines 6-7: the limitation “a balance-weave conveyor belt” should be “the balance-weave conveyor belt” since it has been previously introduced.
Regarding claim 11, line 3: there is a period in the middle of the claim.  It appears this should be a comma.
Regarding claim 15, line 3: there is a period in the middle of the claim.  It appears this should be a comma.
Regarding claim 24, applicant is advised that should claim 21 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bascom (US Patent 3,263,799) in view of Enomoto (US Patent 7,815,039).
Regarding claim 17, Bascom discloses a driving surface (14) configured to contact a balance-weave conveyor belt (B).
Bascom does not disclose (claim 17) a conveyor belt adjustment mechanism, comprising: an adjustment mechanism configured to, in response to a control signal, alter an orientation of the driving surface to adjust a path of the balance-weave conveyor belt in contact with the driving surface and (claim 21 and 24) the conveyor belt adjustment mechanism is supported on one side of the driving surface by a fixed support and on the other side of the driving surface by a movable support, wherein the conveyor belt adjustment mechanism is configured to alter the position of the movable support based at least in part on the control signal.
Regarding claim 17, Enomoto teaches a conveyor belt adjustment mechanism, comprising: 
a driving surface (7) configured to contact a belt (8); and 

Regarding claim 21 and 24, Enomoto also teaches the conveyor belt adjustment mechanism is supported on one side of the driving surface by a fixed support (top side of roller 7 is fixed; fig 3) and on the other side of the driving surface by a movable support (29), wherein the conveyor belt adjustment mechanism is configured to alter the position of the movable support based at least in part on the control signal.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the balance-weave conveyor belt of Bascom to include a conveyor belt adjustment mechanism, comprising: an adjustment mechanism configured to, in response to a control signal, alter an orientation of the driving surface to adjust a path of the balance-weave conveyor belt in contact with the driving surface and the conveyor belt adjustment mechanism is supported on one side of the driving surface by a fixed support and on the other side of the driving surface by a movable support, wherein the conveyor belt adjustment mechanism is configured to alter the position of the movable support based at least in part on the control signal as taught by Enomoto in order to correct the skew of the belt (col 8, lines 13-16).
Allowable Subject Matter
Claims 1-9 are allowed.
Claims 10-16 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
s 18-20 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 1, Carniato (US Patent 10,815,066) is considered the closest prior art and discloses a monitored conveyor belt system, comprising: 
an ultrasonic sensor (80, col 7, lines 27-28) positioned adjacent a lateral edge of the belt at an oblique angle to the lateral edge of the belt (fig 1), the ultrasonic sensor configured to: 
emit ultrasonic energy towards the lateral edge of the belt (col 7, lines 11-33), 
generate a first output signal indicative of the reflected ultrasonic energy sensed by the ultrasonic sensor (col 7, lines 11-33); and 
a belt adjustment mechanism (20, 40, 60) operably coupled to the belt and configured to alter a path of the belt based at least in part on the first output signal generated by the ultrasonic sensor.
The primary reason for the allowance of claim 1 is the inclusion of a balance-weave conveyor belt comprising a first plurality of wire spirals wound in a first direction alternating along the length of the belt with a second plurality of wire spirals wound in a second direction and the ultrasonic sensor configured to sense reflected ultrasonic energy reflected by the lateral edges of the first and second plurality of wire spirals in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Regarding claim 10, Carniato (US Patent 10,815,066) is considered the closest prior art and discloses a control system configured to monitor the position of a conveyor 
receive a first sensor signal (col 8, lines 28-31) from an ultrasonic sensor (80, col 7, lines 27-28) positioned adjacent a lateral edge of the belt and oriented at an oblique angle to the lateral edge of the belt (fig 1), the ultrasonic sensor configured to emit ultrasonic energy towards the lateral edge of the conveyor belt (col 7, lines 11-33), sense reflected ultrasonic energy reflected by the belt (col 7, lines 11-33), and generate the first sensor signal indicative of the reflected ultrasonic energy sensed by the ultrasonic sensor (col 8, lines 28-31); and 
determine, based at least in part on the first sensor signal, an indication of the position of the conveyor belt (col 8, lines 28-31).
The primary reason for the indication of allowable subject matter of claim 10 is the inclusion of monitoring a balance-weave conveyor belt in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        3/10/2021